Citation Nr: 1717354	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-09 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from June 1969 to June 1971.  When combined, the DD Form(s) 214 & 215 reveal that the Veteran served Honorably in the Vietnam Conflict, earning the Purple Heart, Combat Infantryman Badge, Bronze Star, and the Republic of Vietnam Gallantry Cross w/ Palm Citation (two awards).

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran's claim was addressed at two VA hearings.  In June 2011, the Veteran testified before a hearing officer in Lincoln Nebraska.  In August 2012, the Veteran testified before the undersigned Veteran's Law Judge (VLJ) at a Board hearing.  The Board will draw on the sworn, lay testimony provided by the Veteran at both hearings for the decision rendered below. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file; these sources include all of the VA treatment records for the Veteran's hearing loss disabilities.  


FINDING OF FACT

The Veteran has a current bilateral hearing loss disability for VA compensation purposes, which is the result of hazardous noise exposure during his active duty service in the Republic of Vietnam.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has a bilateral hearing loss disability that was incurred during active service.  38 U.S.C.A. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

In the decision below, the Board has granted the Veteran's claim for service connection for his bilateral hearing loss disability.  Therefore, the benefits sought on this appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to this issue, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Entitlement to Service Connection for a Bilateral Hearing Loss Disability

The Veteran has asked the VA to establish a service connection for his current bilateral hearing loss disability.  Generally, direct service connection will be granted if the evidence demonstrates that a current disability resulted from a disease incurred in or aggravated by active military service.  38 U.S.C.A. §1110; 38 C.F.R. §3.303(a).  To grant the Veteran's appeal, the Board must identify three requisite claim elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. §3.303 (a).  The VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (with the Veteran prevailing in either event) or whether a preponderance of the evidence is against the claim (in which case the claim is denied).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. §5107(b).

Entitlement to service connection for impaired hearing is subject to VA regulations.  Specifically, a hearing impairment constitutes a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

As to the first element of service connection, the Board finds the August 2010 VA audiological examination establishes the presence of left ear hearing loss disability for VA purposes.  After this examination, it was found that the Veteran's left ear deficit was 40, 45, and 55 decibels at 2000, 3000, and 4000 Hertz, respectively.   In short, a left ear hearing loss disability was present in August 2010.

During the August 2010 VA examination, the Veteran's right ear deficit was recorded at 25, 20, and 35 decibels at 2000, 3000, and 4000 Hertz, respectively.  Under Hensley, this reflects some degree of hearing loss; however, the findings do not meet the regulatory requirements needed to establish a right ear hearing loss disability.  Nevertheless, following his August 2012 Board hearing , the Veteran submitted the results of a 2009 audiogram; the Ear, Nose, and Throat (ENT) clinic at a University Hospital reported eighty percent (80%) speech discrimination accuracy for the Veteran's right ear.  The Board notes that the treatment record does not indicate that the Maryland CNC word list was used during testing of speech discrimination as required under 38 C.F.R. § 3.385.  The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has held that, when VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information, it must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable.  Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).  Ordinarily, when presented with an unclear audiometric study, the correct action is to remand the case for clarification as to whether the appropriate audiometric testing was performed.  However, in this case, the report notes that the Veteran had a 40 dB at 4000 Hz in the right ear.  As the Veteran's puretone threshold was 40 dB at 4000 Hz, the Board will afford the Veteran the benefit of the doubt and conclude that a right ear hearing loss disability was manifested during the 2009 audiometric examination despite the uncertainty of whether the correct word list was used.  

In finding that a current right ear hearing loss disability has been established, the Board is award that puretone thresholds at 4000 Hz was 35 dB during his 2010 VA examination.  However, the requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The second element of a service connection claim is an in-service incurrence of a disability or injury.  Here, the Board finds that the Veteran was exposed to continuous and/or extreme loud noises during his two-year period of active duty service.  The Veteran's DD 214 reflects that his military occupational specialty ("MOS") was "11B20, Lt Wpns Infantryman."  The Veteran's Record of Assignments, received October 2010, indicate that he served as an infantryman (rifleman and grenadier) while deployed in the Republic of Vietnam ("Vietnam").  The Department of Defense (DOD) has recognized that it is "highly probable" that an infantryman will encounter damaging noise exposure during military service.    

The Veteran provided additional evidence for the second, in-service element during his hearing before the undersigned VLJ.  The Veteran testified that he was continuously exposed to the noise of small-arms fire.   In addition, the Veteran testified that he (and his peers) were exposed monthly to 24-hour,  intense noise as the "big gun" secured Fire Support Base, Hill 4-11 in Vietnam.  The Veteran testified that he, like his peers, would not wear ear protection in theater, because they would not be able to hear the enemy approaching.  This lay evidence is competent and credible testimony about the intense noise conditions that were encountered during the Veteran's deployment to Vietnam.  

The primary question before the Board is whether the Veteran's in-service hearing damage can be linked to his current, bilateral hearing loss disability.  In his original, June 2010 claim for benefits, the Veteran posited that his current hearing loss was caused by exposure to daily gunfire, loud explosions, and close contact with helicopters.  As a lay person, the Veteran is competent to report what comes to him through his senses, including hearing difficulties.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of sensorineural hearing loss.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Board must next evaluate the medical evidence, including the Veteran's STRs, to determine whether a nexus exists between his current bilateral hearing loss and his in-service bilateral hearing damage.  

The Veteran's service treatment records have been carefully reviewed and considered; they do not reflect that he demonstrated any hearing loss during his active duty service.  The examinations for his enlistment and separation from service do not suggest the Veteran experienced hearing loss at the level considered a disability under 38 C.F.R. § 3.385.

The veteran has experienced continuity for the symptoms tied to the hearing damage he incurred during active-duty service in Vietnam.  During his August 2010 medical examination, the Veteran reported that his tinnitus had been constant since his return from Vietnam.  During the August 2012 Board hearing, the sworn testimony revealed that the Veteran's wife had witnessed some degree of undocumented hearing loss when the Veteran returned from Vietnam.  Spousal identification of hearing loss was also identified during the June 2011 DRO hearing.  Additionally, testimony provided at the DRO hearing indicates the Veteran was married before he deployed to Vietnam.  Consequently, as a witness to the pre-service baseline, the observations of the Veteran's wife are owed significant weight for this claim.  Ultimately, the evidentiary record indicates the Veteran has experienced a continuity of symptoms following his separation from military service.

With regard to a nexus, the Board acknowledges that the record contains an unfavorable VA audiology examination and opinion from August 2010.  However, as will discussed in further detail below, the Board finds the VA examiner's conclusion is not entitled to significant weight. 

During the August 2010 VA examination, the medical provider concluded the Veteran has bilateral sensorineural hearing loss, but opined his current disability was not related to his military service.  In support of this conclusion, the medical provider explained the Veteran's STRs did not reflect any treatment for symptoms of hearing loss.  Also, the Veteran's in-service audiological examinations all reflected normal bilateral hearing acuity.  

The medical provider for this August 2010 VA examination also commented, "tinnitus (is) as likely as not a symptom associated with the hearing loss."   The Veteran has been service connected for tinnitus since June 2010.  

The Board finds that this August 2010 VA opinion provides probative, circumstantial evidence establishing a link between the Veteran's current bilateral hearing loss disability and his hazardous noise exposure during his period of active service.  Holton v.  Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); See also 38 C.F.R. § 3.303(a), (d).  Specifically, the Board finds that the same acoustic trauma that caused damage to the Veteran's auditory system for purposes of tinnitus would have likely caused auditory damage leading to bilateral hearing loss as well.  

To further reinforce this link to active service, the Board highlights the Veteran's testimony that hearing protection was not worn in Vietnam, because of probable contact with the enemy.   In addition, at both his Board and DRO hearings, the Veteran testified that he returned to the life of a computer programmer after Vietnam.  Therefore, the Board finds there is no intercurrent cause for the Veteran's bilateral hearing loss disability.  38 C.F.R. § 3.303(b). 

Moreover, under VA law, the Court has held section 3.385 does not preclude an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores, even when hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).
  
In light of the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  As discussed above, the Veteran has bilateral hearing loss which constitutes a disability under VA regulations.  Throughout his appeal, the Veteran has asserted that his exposure to loud noises during his military service caused his current hearing loss.  This in-service noise exposure is supported by the Veteran's DD Form 214, which states the Veteran's MOS was "11B20, Lt Wpns Infantryman."  

As for the third element of a service connection claim, the Board finds that there is sufficient evidence to legally recognize a link between the Veteran's current diagnosis and the noise exposure he endured as an Infantryman in Vietnam.  First, the Board provides significant weight to observations of the Veteran's spouse, recognizing hearing loss only after the Veteran returned from Vietnam.  Second, the Board finds the August 2010 VA opinion, regarding tinnitus and hearing loss, provides further circumstantial evidence establishing a nexus between the Veteran's in-service noise exposure and his current bilateral hearing loss.  Therefore, the Board finds the medical and lay evidence of record contains sufficient evidence to establish a nexus between the Veteran's current bilateral hearing loss disability and his in-service noise exposure as an infantryman in Vietnam.
 
In making this favorable determination for the Veteran, the Board has considered that evidence is rarely neat and tidy.  Therefore, it is expected that the Board will at times have to construct a complete narrative by filling in gaps with inferences and common sense.  There is no requirement that all factual questions be resolved by reliance on direct, rather than circumstantial, evidence.  The fact finding of the Board in this case is entitled to deference and is not clearly erroneous.  To the extent that the Board made inferences and considered circumstantial evidence in its analysis of the evidence, this type of reasoning is well within the discretion of a fact finder.  Although another fact finder may have declined to make the same inference, that does not mean that the Board in the present case is clearly erroneous.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").
  
It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  

In conclusion, after resolving all doubt in the Veteran's favor, the Board finds the evidence supports a grant of service connection for a bilateral hearing loss disability.  There is competent and credible evidence of both in-service noise exposure and post-service bilateral hearing loss disability for VA compensation purposes.  A legally sufficient nexus has been identified.  And, because the Veteran was a computer technician, there is no post-service intercurrent cause.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for the Veteran's bilateral hearing loss disability is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


